DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment dated 8-4-2021 is acknowledged.
Claims included in the prosecution are 14, 16-19 and 23-24.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2)	Claims 14, 16-19 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over An (Langmuir, 29, pp. 1061-1068 2013) of record in combination with 
An discloses liposomal formulations with hydrophobic gold nanoparticles embedded on the liposomal surface to release the encapsulated drug and a method of delivery of these particles. An does not describe what happens to these particles after they are administered, whether they escape the endosomes and deliver the encapsulated pay load to cytosol. According to An these liposomes strongly absorb the light energy and efficiently convert the absorbed energy to heat to release the encapsulated active agent.  The liposomes of An are made egg lecithin and cholesterol. The liposomes are prepared by mixing lecithin-cholesterol in chloroform with AuNP in chloroform (Abstract and entire article).
	What is lacking in An is the use of cationic liposomes for the delivery of molecules such as nucleic acids. An does not specifically teach the number of claimed lipid molecules, 1,000 to about 20,000 per hydrophobic gold nanoparticle. 
	Manoharan discloses cationic liposomes containing a neutral phospholipid,  cholesterol  and PEG-containing lipid for the delivery of nucleic acids. According to Manoharan, cationic lipids provide advantages and cationic liposomes encapsulate nucleic acids with high efficiency, have high drug:lipid ratios and protect the encapsulated nucleic acid from degradation after systemic delivery and release the nucleic acid into endosomes which have acidic environment (Abstract, 0006, 0015, 0022, 0028, 0038, 0138, 0144, 0147-0149, 0162-0187, 0257-0258, 0292, 0323 and claims).

	Sailor teaches silicon coated liposomal particles for the delivery of nucleotides.  The liposomes contain a cationic lipid. According to Sailor, lipid nanoparticles have difficulty in delivering genetic material due to low loading efficiency and high rate of lysosomal degradation and small interfering RNA loaded lipid nanoparticles are taken up by cells through endocytosis and 1-2 % of the siRNA are able to escape from the early endosome into cytosol. Further according to Sailor the silicon coated liposomal nanoparticulate system bypasses endocytic uptake via liposome-plasma membrane and this membrane fusion allows a direct release of hydrophilic payloads from the core of liposomes into cell cytoplasm (Abstract, col. 1, line52 through col. 2, line 59,  col. 5, line 54 through col. 6, line 47).
	The use of cationic lipid in the liposomes of An would have been obvious to one of ordinary skill in the art because of the advantages of cationic lipid containing liposomes and the delivery of therapeutic agents including nucleic acids to acidic endosomes. To deliver the nucleic acids or nucleotides to the cytosol without using any external photothermic irradiation would have been obvious to one of ordinary skill in the art since Malecki teaches  that gold nanoparticles are internalized very efficiently and escape the endosomes due to endosomal escape domain to reach cytoplasm and Sailor teaches that silicon coated cationic liposomes similarly escape the endosomes to deliver the payload  into cytoplasm. Although An does not teach claimed number of lipid 
	Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant argues that instant specification shows promotion of inter-membrane fusion between the liposome membrane and the endosomal membrane in the living cells, thereby facilitating the escape and release of the liposome payload outside the endosome into cytosol and in contrast An article describes thermosensitive liposomes where gold nanoparticles are used because they can strongly absorb light energy and efficiently convert the absorbed energy to heat. 
	This argument would have been persuasive if the claims are drawn to a method of endosomal fusion by the composition; however, instant claims are drawn to a method of delivering a payload by providing a liposome and the reference of An teaches the same composition except that the liposomes do not have a cationic lipid and would have behaved the same way as in instant invention if external photothermic irradiation is not applied. In other words An teaches subsequent activation of the liposomes for the delivery of the payload. With regard to applicant’s arguments that An does not teach hydrophobic derived from fatty acids or alkyl thiols, the examiner points that specific limitation is not in instant claim 14. is not included in the rejection.

3	Claims 14, 16-19 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over An (Langmuir, 29, pp. 1061-1068 2013) of record in combination with Manoharan (US 2015/0265708), further in view of Malecki ( US 2012/0095387), Sailor (10,702,474) individually or in combination as set forth above, further in view of Wu (J. Am. Chem Soc., 2008) and Mirkin (US 2004/0073231).
	The teachings of An and Manoharan, Malecki and Sailor  have been discussed above. What is lacking in An is the teaching that the gold nanoparticles are hydrophobically modified with alkyl thiol groups.
	Wu while disclosing remotely triggered liposome release of active agents teaches liposomes with either gold nanoparticles encapsulated within attached to the liposomal membrane. The linkage of gold is through SH-PEG-linker and not alkyl SH linker.	
Mirkin while disclosing nanoparticles having oligonucleotides teaches that Gold nanoparticles can be attached to oligonucleotides through alkyl thiol linkage. Mirkin also teaches liposomes (Abstract, 0012, 0017, 0033, 0037, 0129, 9228, 0230-0236, 0240, 0273, 0516, claims 43-44 and 66).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 









/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612